--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10

 
REGULATION S STOCK PURCHASE AGREEMENT


This Regulation S Stock Purchase Agreement (“Agreement”), is dated as of
December 26, 2011 between Andain, Inc., a Nevada corporation having offices at
400 South Beverly Drive, Suite 312, Beverly Hills, California 90212 (“Company”),
and 1568934 Ontario Limited          (“Purchaser”)


ARTICLE  I
PURCHASE, SALE AND TERMS OF SHARES


1.1           The Shares. The Company agrees to issue and sell to the Purchaser
in an offshore transaction negotiated outside the U.S. and to be consummated and
closed outside the U.S. and, in consideration of and in express reliance upon
the representations, warranties, covenants, terms and conditions of this
Agreement, the Purchaser agrees to purchase from the Company Two million, Five
Hundred and Ninety Thousand, Nine hundred and Nine (2,590,909) shares
(“Purchased Shares”) of the Company’s common stock (“Common Stock”) at a per
share purchase price which shall be Eleven  Cents ($0.11) per share (“Purchase
Price”).  The purchaser will pay the Company as a consideration for the
purchased shared Two hundred and Eighty Five thousand ($285,000) dollars
("Consideration") The Purchaser understands and agrees that the Company in its
sole discretion reserves the right to accept or reject this subscription for the
Shares, in whole or in part, prior to receipt by the Company of the Purchase
Price, or any applicable portion thereof, as set forth hereafter.


1.2.           Payment of Purchase Price; Closing.  The transaction will be
closed in Tel-Aviv, Israel and the Purchaser will pay the purchase price and the
Company will issue and transfer the Shares certificate(s) to the Purchaser
within five (5) business days as of the closing of this Agreement.
 
1.3.           Conversion Option.  For a period of twelve (12) consecutive
months from the date of this Agreement, the Purchaser shall have the option to
convert up to Fifty Five thousand ($55,000) of the consideration for the
Purchased Shares into shares of common stock of Gaia Med, Ltd, a subsidiary of
the Company ("Gaia"), held and/or owned by the Company (total of Six Hundred
Thousand (600,000) shares ("Initial Shares") at the same share price of NIS 3.75
("Conversion Share Price") that the Company purchased its Initial Shares from
Gaia ("Option").  In the event the Purchaser exercises the Option within the
time frame indicated herein, the Purchaser shall, within fifteen (15) business
days, return the Purchased Shares to the Company, and the Company shall transfer
to the Purchaser within fifteen (15) business days after the return of the
Purchased Shares, an amount of Gaia shares that is equal to Fifty-Five Thousand
Dollars ($55,000) U.S. multiplied by the New Israeli Shekel ("NIS") to U.S.
Dollar exchange rate at the day of the conversion notice and divided by 3.75 the
Conversion Share Price.  By way of example, and assuming that the exchange rate
between the U.S. Dollar and the NIS is the same on the date that the Purchaser
exercises its option herein as it was when the Company made its initial
investment in Gaia, and further assuming for the purposes of this example only,
that 3.75 NIS =$1 USD, the Purchaser would be entitled to Fifty-Five Thousand
(55,000) shares of Gaia- Med.


For a period of twelve (12) consecutive months from the date of this Agreement,
the Purchaser shall have the option to convert up to SeventySeven Thousand
Dollars ($77,000) of the consideration for the Purchased Shares into shares of
common stock of TPDS, Ltd, a subsidiary of the Company ("TPDS"), held and/or
owned by the Company (total of Five Hundred Nintey-Two Thousand One Hundred Five
(592,105) old shares, and Four Million Four Hundred Sixty-Eight Thousand Two
Hundred Ninety-Seven (4,468,297) new shares after share split of 6.54 of new
shares for each one old share) ("Initial Shares") at the same share price of NIS
3.8 ("Conversion Share Price") that the Company purchased its Initial Shares
from TPDS ("Option").  In the event the Purchaser exercises the Option within
the time frame indicated herein, the Purchaser shall, within fifteen (15)
business days, return the Purchased Shares to the Company, and the Company shall
transfer to the Purchaser within fifteen (15) business days after the return of
the Purchased Shares, an amount of TPDS shares that is equal to Seventy-Seven
Thousand Dollars $77,000 U.S. multiplied by the New Israeli Shekel ("NIS") to
U.S. Dollar exchange rate at the day of the conversion notice and divided by 3.8
the Conversion Share Price.  By way of example, and assuming that the exchange
rate between the U.S. Dollar and the NIS is the same on the date that the
Purchaser exercises its option herein as it was when the Company made its
initial investment in TPDS, and further assuming for the purposes of this
example only, that 3.8 NIS =$1 USD, the Purchaser would be entitled to
Seventy-Seven Thousand 77,000 shares of TPDS. In case the Purchaser wishes to
exercise his conversion right, the Company will apply the same split ratio of
TPDS shares to the shares issued to the Purchaser as of the TPDS Conversion
Option.
 
 
 

--------------------------------------------------------------------------------

 
 
1.4. Warrants. For each purchased share by the Purchaser, the Company grants the
Purchaser an option for 24 consecutive months from the date identified on
Exhibit 1.4 attached hereto purchase Two (2) shares of the Company common stock,
for a total of up to Five Million One Hundred Eighty-One Thousand Eight Hundred
Eighteen (5,181,818) shares at an exercise price equal to Sixty-Seven Percent
(67%) of the lowest share price of the first one million shares sold by the
Company's underwriter to the public as of the Company Public Offering set in the
S-1 registration statement. The Warrant option terms and conditions are set in
the Exhibit 1.4 hereafter.
 
1.5. Proceeds. The Company will use the Consideration proceeds according to the
Company's approved budget.


1.6. Representations by the Purchaser.  The Purchaser makes the following
representations and warranties to the Company:


(a)           Access to Information.  The Purchaser, in making the decision to
purchase the Shares, has relied solely upon independent investigations made by
it and/or its representatives, if any.  The Purchaser and/or its representatives
during the course of this transaction, and prior to the purchase of any Shares,
has had the opportunity to ask questions of and receive answers from the
management of the Company concerning the terms and conditions of the offering of
the Shares and to receive any additional information, documents, records and
books relative to its business, assets, financial condition, results of
operations and liabilities (contingent or otherwise) of the Company.


(b)           Sophistication and Knowledge. The Purchaser and/or its
representatives has such knowledge and experience in financial and business
matters that it can represent itself and is capable of evaluating the merits and
risks of the purchase of the Shares.  The Purchaser is not relying on the
Company with respect to the tax and other economic considerations of an
investment in the Shares, and the Purchaser has relied on the advice of, or has
consulted with, only the Purchaser's own advisor(s). The Purchaser represents
that it has not been organized for the purpose of acquiring the Shares.


(c)           Lack of Liquidity.  The Purchaser acknowledges that the purchase
of the Shares involves a high degree of risk and further acknowledges that it
can bear the economic risk of the purchase of the Shares, including the total
loss of its investment.  The Purchaser has no present need for liquidity in
connection with its purchase of the Shares.


(d)           No Public Solicitation.  The Purchaser is not subscribing for the
Shares as a result of or subsequent to any advertisement, article, notice or
other communication published in any US newspaper, magazine or similar media or
broadcast over television or radio, or presented at any seminar or meeting, or
any solicitation of a subscription by a person not previously known to the
Purchaser in connection with investments in securities generally.  Neither the
Company nor the Purchaser has engaged in any ‘Directed Selling Efforts in the
U.S.’ as defined in Regulation S promulgated by the SEC under U.S. securities
laws.
 
 
2

--------------------------------------------------------------------------------

 
 
(e)           Authority.  The Purchaser has full right and power to enter into
and perform pursuant to this Agreement and make an investment in the Company,
and this Agreement constitutes the Purchaser’s valid and legally binding
obligation, enforceable in accordance with its terms. The Purchaser is
authorized and otherwise duly qualified to purchase and hold the Shares and to
enter into this Agreement


(f)           Regulation S Exemption.  The Purchaser understands that the Shares
are being offered and sold to it in reliance on an exemption from the
registration requirements of United States federal and state securities laws
under Regulation S promulgated under the Securities Act of 1933, as amended
(“Securities Act”) and that the Company is relying upon the truth and accuracy
of the representations, warranties, agreements, acknowledgments and
understandings of the Purchaser set forth herein in order to determine the
applicability of such exemptions and the suitability of the Purchaser to acquire
the Shares.  In this regard, the Purchaser represents, warrants and agrees that:


(i)           The Purchaser is not a U.S. Person (as defined below) and is not
an affiliate (as defined in Rule 501(b) under the Securities Act) of the
Company.  A U.S. Person means any one of the following:


any U.S. Citizen


any natural person resident in the United States of America;


any partnership or corporation organized or incorporated under the laws of the
United States of America;


any estate of which any executor or administrator is a U.S. person;


any trust of which any trustee is a U.S. person;


any agency or branch of a foreign entity located in the United States of
America;


any non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. Person;


any discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated or (if an
individual) resident in the United States of America; and
 
 
3

--------------------------------------------------------------------------------

 
 
any partnership or corporation if:


(1)           organized or incorporated under the laws of any foreign
jurisdiction; and


(2)           formed by a U.S. Person principally for the purpose of investing
in securities not registered under the Securities Act, unless it is organized or
incorporated, and owned, by accredited investors (as defined in Rule 501(a)
under the Securities Act) who are not natural persons, estates or trusts.


(ii)            At the time of the origination of contact concerning this
Agreement and the date of the execution and delivery of this Agreement, the
Purchaser was outside of the United States.


(iii)           The Purchaser will not, during the period commencing on the date
of issuance of the Shares and ending on the first anniversary of such date, or
such shorter period as may be permitted by Regulation S or other applicable
securities law (“Restricted Period”), offer, sell, pledge or otherwise transfer
the Shares in the United States, or to a U.S. Person for the account or benefit
of a U.S. Person, or otherwise in a manner that is not in compliance with
Regulation S.


(iv)           The Purchaser will, after expiration of the Restricted Period,
offer, sell, pledge or otherwise transfer the Shares only pursuant to
registration under the Securities Act or an available exemption therefrom and,
in accordance with all applicable state and foreign securities laws.


(v)            The Purchaser has not in the United States, engaged in, and prior
to the expiration of the Restricted Period will not engage in, any short selling
of or any hedging transaction with respect to the Shares, including without
limitation, any put, call or other option transaction, option writing or equity
swap.


(vi)           Neither the Purchaser nor or any person acting on its behalf has
engaged, nor will engage, in any directed selling efforts to U.S. Citizens with
respect to the Shares and the Purchaser, being purchased pursuant to this
Agreement and any person acting on its behalf have complied and will comply with
the “offering restrictions” requirements of Regulation S under the Securities
Act.


(vii)          The transactions contemplated by this Agreement have not been
pre-arranged with a buyer located in the United States or with a U.S. Person,
and are not part of a plan or scheme to evade the registration requirements of
the Securities Act.


(viii)         Neither the Purchaser nor any person acting on its behalf has
undertaken or carried out any activity for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States, its territories or possessions, for any of the Shares.  The
Purchaser agrees not to cause any advertisement of the Shares to be published in
any newspaper or periodical or posted in any public place and not to issue any
circular relating to the Shares, except such advertisements that include the
statements required by Regulation S under the Securities Act, and only offshore
and not in the U.S. or its territories, and only incompliance with any local
applicable securities laws.
 
 
4

--------------------------------------------------------------------------------

 
 
(ix)           Each certificate representing the Shares shall be endorsed with
the following legends:


“THE SHARES ARE BEING OFFERED TO INVESTORS WHO ARE NOT U.S. PERSONS (AS DEFINED
IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“THE SECURITIES
ACT”)) AND WITHOUT REGISTRATION WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION UNDER THE SECURITIES ACT IN RELIANCE UPON REGULATION S PROMULGATED
UNDER THE SECURITIES ACT.”


“TRANSFER OF THESE SHARES IS PROHIBITED, EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT,
OR PURSUANT TO AVAILABLE EXEMPTION FROM REGISTRATION. HEDGING TRANSACTIONS MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”


Any other legend required to be placed thereon by applicable federal or state
securities laws.


(x)            The Purchaser consents to the Company making a notation on its
records or giving instructions to any transfer agent of the Company in order to
implement the restrictions on transfer of the Shares set forth in this Sections
1.1, 1.3 and 1.4.


ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE COMPANY


The Company represents and warrants as follows:


2.1.         Organization and Standing of the Company.  The Company is a duly
organized and validly existing corporation in good standing under the laws of
the State of Nevada and has all requisite corporate power and authority for the
ownership and operation of its properties and for the carrying on of its
business as now conducted and as now proposed to be conducted and to execute and
deliver this Agreement and other instruments, agreements and documents
contemplated herein (together with this Agreement, the “Transaction Documents”),
to issue, sell and deliver the Shares and to perform its other obligations
pursuant hereto.  The Company is duly licensed or qualified and in good standing
as a foreign corporation authorized to do business in all jurisdictions wherein
the character of the property owned or leased or the nature of the activities
conducted by it makes such licensing or qualification necessary, except where
the failure to be so licensed or qualified would not have a material adverse
effect on the business, operations or financial condition of the Company.


 
5

--------------------------------------------------------------------------------

 
 
2.2.         Corporate Action.  The Transaction Documents have been duly
authorized, executed and delivered by the Company and constitute the legal,
valid and binding obligations of the Company, enforceable against the Company in
accordance with their respective terms.  The Shares have been duly
authorized.  The issuance, sale and delivery of the Shares have been duly
authorized by all required corporate action on the part of the Company.  The
Shares, when issued and paid for in accordance with the Transaction Documents,
will be validly issued, fully paid and nonassessable, with no personal liability
attaching to the ownership thereof and will be free and clear of all liens,
charges, restrictions, claims and encumbrances imposed by or through the
Company, except as expressly set forth in the Transaction Documents.


2.3.         Governmental Approvals.  No authorization, consent, approval,
license, exemption of or filing or registration with any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, is or will be necessary for, or in connection with, the execution and
delivery by the Company of this Agreement, for the offer, issue, sale, execution
or delivery of the Shares, or for the performance by the Company of its
obligations under the Transaction Documents except for any filings required by
applicable securities laws.


2.4.         Litigation. Except as set forth on Schedule 2.4, there is no
litigation or governmental proceeding or investigation pending or, to the
knowledge of the Company, threatened against the Company affecting any of its
properties or assets, nor, to the best knowledge of the Company, has there
occurred any event or does there exist any condition on the basis of which any
litigation, proceeding or investigation might properly be instituted.  The
Company is not in default with respect to any order, writ, injunction, decree,
ruling or decision of any court, commission, board or other government agency,
which such default might have a material adverse effect on the business, assets,
liabilities, operations, Intellectual Property Rights, (as defined hereinafter)
management or financial condition of the Company.  There are no actions or
proceedings pending or, to the Company’s knowledge, threatened (or any basis
therefor known to the Company) against the Company which might result, either in
any case or in the aggregate, in any material adverse change in the business,
operations, Intellectual Property Rights, affairs or financial condition of the
Company or in any of its properties or assets, or which might call into question
the validity of any of the Transaction Documents, any of the Shares, or any
action taken or to be taken pursuant hereto or thereto.


2.5.         Compliance with Other Instruments.  The Company is in compliance in
all respects with its Certificate of Incorporation and Bylaws, each as amended
and/or restated to date, and in all respects with the material terms and
provisions of all mortgages, indentures, leases, agreements and other
instruments by which it is bound or to which it or any of its properties or
assets are subject.  The Company is in compliance in all material respects with
all judgments, decrees, governmental orders, laws, statutes, rules or
regulations by which it is bound or to which it or any of its properties or
assets are subject.  Neither the execution and delivery of the Transaction
Documents nor the issuance of the Shares, nor the consummation or performance of
any transaction contemplated hereby or thereby, has constituted or resulted in
or will constitute or result in a default or violation of, create a conflict
with, trigger any “change of control” or other right of any person under, or
require any consent, waiver, release or approval under or with respect to, any
term or provision of any of the foregoing documents, instruments, judgments,
agreements, decrees, orders, statutes, rules and regulations.


 
6

--------------------------------------------------------------------------------

 
 
2.6.        Title to Assets; Intellectual Property Rights.


(a)          The Company has good and marketable title in fee to such of its
fixed assets as are real property, and good and merchantable title to all of its
other assets, now carried on its books, free of any mortgages, pledges, charges,
liens, security interests or other encumbrances.  The Company enjoys peaceful
and undisturbed possession under all leases under which it is operating, and all
said leases are valid and subsisting and in full force and effect.


(b)         The Company owns or has a valid right to use patents, patent
applications, patent right, trade secrets, confidential business information,
formula, processes, laboratory notebooks, algorithms, copyrights, mask works,
claims of infringement against third parties, licenses, permits, license rights,
contract rights with employees, consultants and third parties, trademarks,
trademark rights, inventions and discoveries, and all other intellectual
property, including, without limitation, all other such rights generally
classified as intangible, intellectual property assets in accordance with GAAP
(collectively the, “Intellectual Property Rights”) being used to conduct its
business as now operated and as now proposed by the Company to be operated and
to the best of the Company’s knowledge, the conduct of its business as now
operated and as now proposed to be operated does not and will not conflict with
or infringe upon the Intellectual Property Rights of others.  To the best of the
Company’s knowledge, no claim is pending or threatened against the Company
and/or its officers, employees and consultants to the effect that any such
Intellectual Property Right owned or licensed by the Company, or which the
Company otherwise has the right to use, is invalid or unenforceable by the
Company.


(c)         The Company has taken all reasonable measures to protect and
preserve the security, confidentiality and value of its Intellectual Property
Rights, including its trade secrets and other confidential information.  The
Company is and will be the exclusive owner of all right, title and interest in
its Intellectual Property Rights as purported to be owned by the Company, and
such Intellectual Property Rights are valid and in full force and effect.  The
Company has not received notice of and, to the best of the Company’s knowledge
there are no claims that the Company’s Intellectual Property Rights or the use
or ownership thereof by the Company infringes, violates or conflicts with any
such right of any third party.


2.7.        Taxes.  Except as set forth on Schedule 2.7 the Company has
accurately prepared and timely filed all federal, state and other tax returns
required by law to be filed by it, has paid or made provision for the payment of
all taxes shown to be due and all additional assessments, and adequate
provisions have been made and are reflected in the Company’s financial
statements for all current taxes and other charges to which the Company is
subject and which are not currently due and payable.


2.8.        Disclosure.  There is no fact within the knowledge of the Company or
any of its executive officers which has not been disclosed herein or in writing
by them to the Purchaser and which materially adversely affects, or in the
future in their opinion may, insofar as they can now foresee, materially
adversely affect the business, operations, properties, Intellectual Property
Rights, assets or condition, financial or other, of the Company.  Without
limiting the foregoing, the Company has no knowledge that there exists, or there
is pending or planned, any patent, invention, device, application or principle
or any statute, rule, law, regulation, standard or code which would materially
adversely affect the business, operations, Intellectual Property Rights, affairs
or financial condition of the Company.


 
7

--------------------------------------------------------------------------------

 
 
2.9.        Brokers or Finders.  No person has or will have, as a result of the
transactions contemplated by this Agreement, any right, interest or valid claim
against or upon the Purchaser for any commission, fee or other compensation as a
finder or broker because of any act or omission by the Company or its respective
agents.


2.10.      Capitalization; Status of Capital Stock.  As set forth in Exhibit
2.10, the Capitalization Table and the Subsequent Capitalization Table, and as
of the date hereof, the Company had a total authorized capitalization consisting
of Five Hundred Million (500,000,000) shares of Common Stock, $0.001 par value,
and Ten Million (10,000,000) shares of preferred stock, $0.001 par value.  As of
Sep. 30, 2011, Nineteen Million Four Hundred Forty-Three Thousand Three Hundred
Thirty-Four (19,443,334) shares of Common Stock were issued and outstanding, and
no shares of preferred stock were outstanding.  No additional shares or warrants
were issued by the Company as of Sep. 30, 2011. As of that date, the Company
also has for a period of 24 consecutive months from the Company's form 15c2-11
filing with FINRA, an option, outstanding to the Purchaser that allows the
Purchaser to purchase an additional one million shares of Common Stock of the
Company,  exercisable at a price that is equal to the public offering price of
the Common Stock in a future Form S-1 registration statement, and options
outstanding issued to the Company's executives according to the Company's
Employee Stock Option Plan (ESOP) that converts into two million shares of
Common Stock at par face value ($0.001). All the outstanding shares of capital
stock of the Company have been duly authorized, and are validly issued, fully
paid and non-assessable.  None of the Company’s outstanding securities or
authorized capital stock is subject to any rights of redemption, repurchase,
rights of first refusal, preemptive rights or other similar rights, whether
contractual, statutory or otherwise, for the benefit of the Company, any
stockholder, or any other person.  There are no restrictions on the transfer of
shares of capital stock of the Company other than those imposed by relevant
federal and state securities laws and as otherwise contemplated by this
Agreement.  There are no agreements, understandings, trusts or other
collaborative arrangements or understandings concerning the voting or transfer
of the capital stock of the Company to which the Company is a party.   The
Company does not have outstanding, and has no obligation to grant or issue, any
“phantom stock” or other right measured by the profits, revenues or results of
operations of the Company or any portion thereof; or any similar rights.


2.11.      SEC Reports.  The Company has furnished the Purchaser with true and
complete copies of its reports on Form 10-K annual report for the periods ending
on December 31, 2010, , and Form 10-Q quarterly reported for the periods ended
on March 31, 2011, June 30, 2011, and September 30, 2011 (“Current Reports”).
(“Current Reports”).  As of their respective filing dates, the Current Reports
and all other filings made by the Company under the Securities Exchange Act of
1934, as amended (“1934 Act”) (collectively, “SEC Reports”), will be complied
with the requirements of the Act or the 1934 Act, as the case may be, and none
of such filings contained any untrue statement of a material fact or omitted to
state any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading


 
8

--------------------------------------------------------------------------------

 
 
2.12.      Books and Records.  The books of account, ledgers, order books,
records and documents of the Company accurately and completely reflect all
material information relating to the business of the Company, the location and
collection of its assets, and the nature of all transactions giving rise to the
obligations or accounts receivable of the Company.


2.13       Refusal of Registration.  The parties hereby acknowledge and agree
that the Company shall be required, as a term of this contract, to refuse to
register any transfer of the Shares not made in accordance with the provisions
of Regulation S, or pursuant to Registration, or another exemption from
registration, under the Securities Act.


ARTICLE III
MISCELLANEOUS


3.1.        No Waiver; Cumulative Remedies.  No failure or delay on the part of
any party to this Agreement in exercising any right, power or remedy hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any such right, power or remedy preclude any other or further exercise thereof
or the exercise of any other right, power or remedy hereunder.  The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law.


3.2.        Amendments; Waivers and Consents.  Any provision in the Agreement to
the contrary notwithstanding, and except as hereinafter provided, changes in,
termination or amendments of or additions to this Agreement may be made, and
compliance with any covenant or provision set forth herein may be omitted or
waived, if either Party shall obtain consent thereto in writing from the other
Party.  Any waiver or consent may be given subject to satisfaction of conditions
stated therein and any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.


3.3.        Addresses for Notices.  Any notice or other communication required
or permitted to be given hereunder shall be in writing and can either be sent by
facsimile or can be mailed by certified mail, return receipt requested, or
delivered against receipt to Company and/or to Purchaser at the addresses for
each set forth above.  Any notice or other communication given by certified mail
shall be deemed given at the time of certification thereof, except for a notice
changing a party’s address which shall be deemed given at the time of receipt
thereof.


3.4.        Costs; Expenses and Taxes.   Upon execution of this Agreement and
with each delivery of the Purchase Price as set forth in 1.3, the Company shall
pay no monies in the aggregate, to cover fees and disbursements of counsel to
the Purchaser incurred in connection with the negotiation, drafting and
completion of the Transaction Documents and all related matters. The Company
shall pay any and all stamp, or other similar taxes payable or determined to be
payable in connection with the execution and delivery of this Agreement, the
issuance of any securities and the other instruments and documents to be
delivered hereunder or thereunder, and agrees to save the Purchaser harmless
from and against any and all liabilities with respect to or resulting from any
delay in paying or omission to pay such taxes.


 
9

--------------------------------------------------------------------------------

 
 
3.5.        Effectiveness; Binding Effect; Assignment.  This Agreement shall be
binding upon and inure to the benefit of the Company, the Purchaser and the
respective successors and assigns.


3.6.        Survival of Representations and Warranties.  All representations and
warranties made in the Transaction Documents, the Shares, or any other
instrument or document delivered in connection herewith or therewith, shall
survive the execution and delivery hereof or thereof.


3.7.        Prior Agreements.  The Transaction Documents executed and delivered
in connection herewith constitute the entire agreement between the parties with
respect to the subject matter set forth herein and supersede any prior
understandings or agreements concerning the subject matter hereof.


3.8.        Severability.  The provisions of the Transaction Documents are
severable and, in the event that any court of competent jurisdiction shall
determine that any one or more of the provisions or part of a provision
contained therein shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision or part of a provision of such Transaction
Document and the terms of the Shares shall be reformed and construed as if such
invalid or illegal or unenforceable provision, or part of a provision, had never
been contained herein, and such provisions or part reformed so that it would be
valid, legal and enforceable to the maximum extent possible.


3.9.        Governing Law; Venue.  (a) This Agreement shall be enforced,
governed and construed in accordance with the laws of the State of Nevada
without giving effect to choice of laws principles or conflict of laws
provisions. Any suit, action or proceeding pertaining to this Agreement or any
transaction relating hereto shall be brought to the courts of the State of
Nevada located in Las Vega and the undersigned hereby irrevocably consents and
submits to the jurisdiction of such courts for the purpose of any such suit,
action, or proceeding.  Purchaser acknowledges and agrees that venue hereunder
shall lie exclusively in Las Vega, Nevada.


(b)         Purchaser hereby waives, and agrees not to assert against the
Company, or any successor assignee thereof, by way of motion, as a defense, or
otherwise, in any such suit, action or proceeding, (i) any claim that the
Purchaser is not personally subject to the jurisdiction of the above-named
courts, and (ii) to the extent permitted by applicable law, any claim that such
suit, action or proceeding is brought in an inconvenient forum or that the venue
of any such suit, action or proceeding is improper or that this Agreement may
not be enforced in or by such courts.


3.10.      Headings.  Article, section and subsection headings in this Agreement
are included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.


 
10

--------------------------------------------------------------------------------

 
 
3.11.      Counterparts.  This Agreement may be executed in any number of
counterparts, all of whom taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Agreement by signing
any such counterpart.


3.12.      Further Assurances.  From and after the date of this Agreement, upon
the request of the Purchaser or the Company, the Company and the Purchaser shall
execute and deliver such instruments, documents and other writings as may be
reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of the Transaction Documents and the Shares.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.
 

   
Andain, Inc.
         
By: /s/  Sam Shlomo Elimelech
   
Sam Shlomo Elimelech, President
          1568934 Ontario Limited           By: /s/  Howard Fialkov     Howard
Fialkov, Authorized Signing Party

 
Schedule 1.4


OPTION TO PURCHASE
SHARES OF COMMON STOCK
 
THIS CERTIFIES that, for value received, 1568934 Ontario Limited or its
registered assigns (“Option holder”), is entitled, subject to the terms and
conditions set forth in this option (“Option”), to purchase from Andain, Inc., a
Nevada corporation (“Company”), up to Five Million One Hundred Eighty One
Thousand Eight Hundred Eighteen (5,181,818) to be fully paid as set in the
Regulation S Share Purchase Agreement dated December 26, 2011, duly authorized
and non assessable restricted shares of common stock (“Shares”), $0.001 par
value per share, of the Company (“Common Stock”), at any time commencing as
follows: commencing the following day the Company's underwriter completes the
sale of the first One Mmillion (1,000,000) shares of the Common Stock and
continuing up to 5:00 p.m. Pacific Standard Time on a date which is Twenty-Four
(24) months from the date of such filing (“Exercise Period”) at an exercise
price that is equal to Sixty-Seven Percent (67%) of the lowest share price of
the first One Million (1,000,000) shares sold by the Company's underwriter in
the public offering as filed at Form S-1 registration statement of the Company,
subject to adjustment pursuant to Section 6 hereof. The Company will provide to
the Purchaser a document indicating the share purchase prices of the first One
Million (1,000,000) shares, within Ten (10) business days of the last share of
the one million shares have being sold. During the Warrant Exercise Period, the
Warrants exercise price will be thereafter set as Sixty-Seven Percent (67%) of
the lowest share price indicated in the document provided by the Company's
underwriter, provided that said document conforms with the terms herein.


 
11

--------------------------------------------------------------------------------

 
 
This Option is subject to the following provisions, terms and conditions:


1. 
Holding of Shares; Transfer.



1.1           Transfer.  This Option shall be transferable only on the books of
the Company maintained at its principal executive offices upon surrender thereof
for registration of transfer duly endorsed by the Optionholder or by its duly
authorized attorney or representative, or accompanied by proper evidence of
succession, assignment or authority to transfer.  Upon any registration of
transfer, the Company shall execute and deliver a new Option or Options in
appropriate denominations to the person or persons entitled thereto.


1.2           Common Stock to be Issued. Upon the exercise of any Options and
upon receipt by the Company of a facsimile or original of Optionholder’s signed
Election to Exercise Option (See Exhibit A), Company shall instruct its transfer
agent to issue stock certificates in the name of Optionholder (or its nominee)
and in such denominations to be specified by Optionholder representing the
number of shares of Common Stock issuable upon such exercise, as
applicable.  The Company warrants that no instructions, other than these
instructions, have been given or will be given to the transfer agent and that
the Common Stock shall otherwise be freely transferable on the books and records
of the Company.  It shall be the Company’s responsibility to take all necessary
actions and to bear all such costs to issue the certificate of Common Stock as
provided herein, including the responsibility and cost for delivery of an
opinion letter to the transfer agent, if so required.  The person in whose name
the certificate of Common Stock is to be registered shall be treated as a
shareholder of record on and after the exercise date. Upon surrender of any
Option that is to be converted in part, the Company shall issue to the
Optionholder a new Option equal to the unconverted amount, if so requested by
Purchaser:


2. 
Terms of Options: Exercise of Options.



2.1.          Option Exercise.  Subject to the terms of this Option, the
Optionholder shall have the right, at any time from the closing date of the
Regulation S Share Purchase Agreement and continuing up to 5:00 p.m. Pacific
Standard Time on a date which is Twenty-Four (24) months from the date of such
filing (“Expiration Time”), to purchase from the Company up to the number of
Shares which the Optionholder may at the time be entitled to purchase pursuant
to the terms of this Option, upon surrender to the Company at its principal
executive office the attached Election to Exercise Option form duly filled in
and signed, and upon payment to the Company of the Option Price (as defined in
and determined in accordance with the provisions of Section 5 hereof) or as
provided in Section 3(a)(i) hereof, for the number of Shares with respect to
which such Option is then exercised.
 
 
12

--------------------------------------------------------------------------------

 
 
2.2.          Common Stock Certificates.  Subject to the terms of this Option,
upon such surrender of this Option and payment of such Option Price as
aforesaid, the Company shall promptly issue and cause to be delivered to the
Optionholder or to such person or persons as the Optionholder may designate in
writing, a certificate or certificates (in such name or names as the
Optionholder may designate in writing) for the number of duly authorized, fully
paid and non-assessable whole Shares to be purchased upon the exercise of this
Option, and shall deliver to the Optionholder Common Stock or cash, to the
extent provided in Section 9 hereof, with respect to any fractional Shares
otherwise issuable upon such surrender.  Such certificate or certificates shall
be deemed to have been issued and any person so designated to be named therein
shall be deemed to have become a holder of such Shares as of the close of
business on the date of the surrender of this Option and payment of the Option
Price, notwithstanding that the certificates representing such Shares shall not
actually have been delivered or that the Share and Option transfer books of the
Company shall then be closed.  This Option shall be exercisable, at the sole
election of the Optionholder, either in full or from time to time in part and,
in the event that any certificate evidencing this Option (or any portion
thereof) is exercised prior to the Termination Date with respect to less than
all of the Shares specified therein at any time prior to the Termination Date, a
new certificate of like tenor evidencing the remaining portion of this Option
shall be issued by the Company, if so requested by the Option holder.


2.3.         Transfer Agent.  Upon the Company’s receipt of a facsimile or
original of Optionholder’s signed Election to Exercise Option, the Company shall
instruct its transfer agent to issue one or more stock Certificates representing
that number of shares of Common Stock which the Optionholder is entitled to
purchase in accordance with the terms and conditions of this Option and the
Election to Exercise Option attached hereto.  The transfer agent for the Company
shall act as registrar and shall maintain an appropriate ledger containing the
necessary information with respect to each Option.


2.4.         Election to Exercise.  Such exercise shall be effectuated by
surrendering to the Company, or its attorney, the Options to be converted
together with a facsimile or original of the signed Election to Exercise Option
that evidences Optionholder’s intention to exercise those Options
indicated.  The date on which the Election to Exercise Option is effective
(“Exercise Date”) shall be deemed to be the date on which the Optionholder has
delivered to the Company a facsimile or original of the signed Election to
Exercise Option, as long as the original Options to be exercised are received by
the Company or its designated attorney within Five (5) business days
thereafter.  As long as the Options to be exercised are received by the Company
within five (5) business days after it receives a facsimile or original of the
signed Election to Exercise Option, the Company shall deliver to the
Optionholder, or per the Optionholder’s instructions, the shares of Common Stock
within Three (3) business days of receipt of the Options to be converted.


2.5.          Payment of Interest.  Nothing contained in this Option shall be
deemed to establish or require the payment of interest to the Optionholder at a
rate in excess of the maximum rate permitted by governing law.  In the event
that the rate of interest required to be paid exceeds the maximum rate permitted
by governing law, the rate of interest required to be paid thereunder shall be
automatically reduced to the maximum rate permitted under the governing law and
such excess shall be returned with reasonable promptness by the Optionholder to
the Company.


 
13

--------------------------------------------------------------------------------

 
 
2.6.          Issuance of Common Stock.  It shall be the Company’s
responsibility to take all necessary actions and to bear all such costs to issue
the Certificate of Common Stock as provided herein, including the responsibility
and cost for delivery of an opinion letter to the transfer agent, if so
required.  The person in whose name the certificate of Common Stock is to be
registered shall be treated as a shareholder of record on and after the exercise
date. Upon surrender of any Options that are to be converted in part, the
Company shall issue to the Optionholder new Options equal to the unconverted
amount, if so requested by Optionholder.


2.7           Exercise Default.  The Company shall at all times reserve and have
available all Common Stock necessary to meet exercise of the Options by all
Optionholders of the entire amount of Options then outstanding.  If, at any time
Optionholder submits an Election to Exercise Option and the Company does not
have sufficient authorized but unissued shares of freely tradeable Common Stock
available to effect, in full, a exercise of the Options (a “Exercise Default”,
the date of such default being referred to herein as the “Exercise Default
Date”), the Company shall issue to the Optionholder all of the shares of Common
Stock which are available, and the Election to Exercise Option as to any Options
requested to be converted but not converted (the “Unconverted Options”), upon
Optionholder’s sole option, may be deemed null and void.  The Company shall
provide notice of such Exercise Default (“Notice of Exercise Default”) to all
existing Optionholders of outstanding Options, by facsimile, within one (1)
business day of such default  (with the original delivered by overnight or two
day courier), and the Optionholder shall give notice to the Company by facsimile
within five (5) business days of receipt of the original Notice of Exercise
Default (with the original delivered by overnight or two day courier) of its
election to either nullify or confirm the Election to Exercise Option.


2.8.          Shareholder of Record.  Each person in whose name any certificate
for shares of Common Stock shall be issued shall for all purposes be deemed to
have become the holder of record of the Common Stock represented thereby on the
date on which the Option was surrendered and payment of the purchase price and
any applicable taxes was made, irrespective of date of issue or delivery of such
certificate, except that if the date of such surrender and payment is a date
when the Shares transfer books of the Company are closed, such person shall be
deemed to have become the holder of such Shares on the next succeeding date on
which such Share transfer books are open.  The Company shall not close such
Share transfer books at any one time for a period longer than Seven (7) days.


2.9.          Payment of Exercise Price.  This Option is exercisable in whole or
in part at the Exercise Price per share of Common Stock (as defined hereafter)
payable hereunder, payable in cash, wire transfer or by cashier’s check or any
combination thereof, or by “cashless exercise.”  Upon surrender of the annexed
Notice of Exercise duly executed, together with payment of the Exercise Price
for the shares of Common Stock purchased, the Holder shall be entitled to
receive a certificate or certificates for the shares of Common Stock so
purchased.


 
14

--------------------------------------------------------------------------------

 
 
3. 
Payment of Taxes.



The Company shall pay all documentary stamp taxes, if any, attributable to the
initial issuance of the Shares; provided, however, that the Company shall not be
required to pay any tax or taxes which may be payable, (a) with respect to any
secondary transfer of this Option or the Shares or (b) as a result of the
issuance of the Shares to any person other than the Optionholder, and the
Company shall not be required to issue or deliver any certificate for any Shares
unless and until the person requesting the issuance thereof shall have paid to
the Company the amount of such tax or shall have produced evidence that such tax
has been paid to the appropriate taxing authority.


4. 
Reservation of Shares.



The issuance of the Options have been duly authorized by all required corporate
action on the part of the Company and when issued and delivered in accordance
with the terms hereof and thereof for the consideration expressed herein and
therein, will be duly and validly issued, fully paid, and non-assessable and
enforceable in accordance with their terms, subject to the laws of bankruptcy
and creditors’ rights generally.  The Company shall pay all taxes in respect of
the issue thereof.  As a condition precedent to the taking of any action that
would result in the effective purchase price per share of Common Stock upon the
exercise of this Option being less than the par value per share (if such shares
of Common Stock then have a par value), the Company will take such corporate
action as may, in the opinion of its counsel, be necessary in order that the
Company may comply with all its obligations under this Agreement with regard to
the exercise of this Option.


5. 
Option Price.



During the Initial Exercise Period, the price per Share at which Shares shall be
purchasable upon the exercise of this Option shall be equal to the public
offering price of the Common Stock in a future Form S-1 registration statement
of the Company (“Option Price”), subject to adjustment pursuant to Section 6
hereof (“Exercise Price”).


6. 
Adjustment of Option Price and Number of Shares.



The number and kind of securities purchasable upon the exercise of this Option
and the Option Price shall be subject to adjustment from time to time after the
date hereof upon the happening of certain events, as follows:


6.1           Adjustments.  The number of Shares purchasable upon the exercise
of this Option shall be subject to adjustments as follows:


(a)           In case the Company shall (i) pay a dividend on Common Stock in
Common Stock or securities convertible into, exchangeable for or otherwise
entitling a holder thereof to receive Common Stock, (ii) declare a dividend
payable in cash on its Common Stock and at substantially the same time offer its
shareholders a right to purchase new Common Stock (or securities convertible
into, exchangeable for or other entitling a holder thereof to receive Common
Stock) from the proceeds of such dividend (all Common Stock so issued shall be
deemed to have been issued as a stock dividend), (iii) subdivide its outstanding
shares of Common Stock into a greater number of shares of Common Stock, (iv)
combine its outstanding shares of Common Stock into a smaller number of shares
of Common Stock, or (v) issue by reclassification of its Common Stock any shares
of Common Stock of the Company, the number of shares of Common Stock issuable
upon exercise of the Options immediately prior thereto shall be adjusted so that
the holders of the Options shall be entitled to receive after the happening of
any of the events described above that number and kind of shares as the holders
would have received had such Options been converted immediately prior to the
happening of such event or any record date with respect thereto.  Any adjustment
made pursuant to this subdivision shall become effective immediately after the
close of business on the record date in the case of a stock dividend and shall
become effective immediately after the close of business on the effective date
in the case of a stock split, subdivision, combination or reclassification.


 
15

--------------------------------------------------------------------------------

 
 
(b)           In case the Company shall distribute, without receiving
consideration therefor, to all holders of its Common Stock evidences of its
indebtedness or assets (excluding cash dividends other than as described in
Section 6(c)), then in such case, the number of shares of Common Stock
thereafter issuable upon exercise of the Options shall be determined by
multiplying the number of shares of Common Stock theretofore issuable upon
exercise of the Options, by a fraction, of which the numerator shall be the
closing bid price per share of Common Stock on the record date for such
distribution, and of which the denominator shall be the closing bid price of the
Common Stock less the then fair value (as determined by the Board of Directors
of the Company, whose determination shall be conclusive) of the portion of the
assets or evidences of indebtedness so distributed per share of Common
Stock.  Such adjustment shall be made whenever any such distribution is made and
shall become effective immediately after the record date for the determination
of stockholders entitled to receive such distribution.


(c)           Any adjustment in the number of shares of Common Stock issuable
hereunder otherwise required to be made by this Section 6 will not have to be
adjusted if such adjustment would not require an increase or decrease in one
percent (1%) or more in the number of shares of Common Stock issuable upon
exercise of the Option.  No adjustment in the number of Shares purchasable upon
exercise of this Option will be made for the issuance of shares of capital stock
to directors, employees or independent Optionors pursuant to the Company’s or
any of its subsidiaries’ stock option, stock ownership or other benefit plans or
arrangements or trusts related thereto or for issuance of any shares of Common
Stock pursuant to any plan providing for the reinvestment of dividends or
interest payable on securities of the Company and the investment of additional
optional amounts in shares of Common Stock under such plan.


(d)           Whenever the number of shares of Common Stock issuable upon the
exercise of the Options is adjusted, as herein provided the Option Price shall
be adjusted (to the nearest cent) by multiplying such Option Price immediately
prior to such adjustment by a fraction, of which the numerator shall be the
number of shares of Common Stock issuable upon the exercise of each share of the
Options immediately prior to such adjustment, and of which the denominator shall
be the number of shares of Common Stock issuable immediately thereafter.


(e)           The Company from time to time by action of its Board of Directors
may decrease the Option Price by any amount for any period of time if the period
is at least twenty (20) days, the decrease is irrevocable during the period and
the Board of Directors of the Company in its sole discretion shall have made a
determination that such decrease would be in the best interest of the Company,
which determination shall be conclusive.  Whenever the Option Price is decreased
pursuant to the preceding sentence, the Company shall mail to holders of record
of the Options a notice of the decrease at least fifteen (15) days prior to the
date the decreased Option Price takes effect, and such notice shall state the
decreased Option Price and the period it will be in effect.


 
16

--------------------------------------------------------------------------------

 
 
6.2           Mergers, Etc.   In the case of any (i) consolidation or merger of
the Company into any entity (other than a consolidation or merger that does not
result in any reclassification, exercise, exchange or cancellation of
outstanding shares of Common Stock of the Company), (ii) sale, transfer, lease
or conveyance of all or substantially all of the assets of the Company as an
entirety or substantially as an entirety, or (iii) reclassification, capital
reorganization or change of the Common Stock (other than solely a change in par
value, or from par value to no par value), in each case as a result of which
shares of Common Stock shall be converted into the right to receive stock,
securities or other property (including cash or any combination thereof), each
holder of Options then outstanding shall have the right thereafter to exercise
such Option only into the kind and amount of securities, cash and other property
receivable upon such consolidation, merger, sale, transfer, capital
reorganization or reclassification by a holder of the number of shares of Common
Stock of the Company into which such Options would have been converted
immediately prior to such consolidation, merger, sale, transfer, capital
reorganization or reclassification, assuming such holder of Common Stock of the
Company (A) is not an entity with which the Company consolidated or into which
the Company merged or which merged into the Company or to which such sale or
transfer was made, as the case may be (“constituent entity”), or an affiliate of
a constituent entity, and (B) failed to exercise his or her rights of election,
if any, as to the kind or amount of securities, cash and other property
receivable upon such consolidation, merger, sale or transfer (provided that if
the kind or amount of securities, cash and other property receivable upon such
consolidation, merger, sale or transfer is not the same for each share of Common
Stock of the Company held immediately prior to such consolidation, merger, sale
or transfer by other than a constituent entity or an affiliate thereof and in
respect of which such rights or election shall not have been exercised
(“non-electing share”), then for the purpose of this Section 6.2 the kind and
amount of securities, cash and other property receivable upon such
consolidation, merger, sale or transfer by each non-electing share shall be
deemed to be the kind and amount so receivable per share by a plurality of the
non-electing shares).  If necessary, appropriate adjustment shall be made in the
application of the provision set forth herein with respect to the rights and
interests thereafter of the holder of Options, to the end that the provisions
set forth herein shall thereafter correspondingly be made applicable, as nearly
as may reasonably be, in relation to any shares of stock or other securities or
property thereafter deliverable on the exercise of the Options.  The above
provisions shall similarly apply to successive consolidations, mergers, sales,
transfers, capital reorganizations and reclassifications.  The Company shall not
effect any such consolidation, merger, sale or transfer unless prior to or
simultaneously with the consummation thereof the successor company or entity (if
other than the Company) resulting from such consolidation, merger, sale or
transfer assumes, by written instrument, the obligation to deliver to the holder
of Options such shares of stock, securities or assets as, in accordance with the
foregoing provision, such holder may be entitled to receive under this Section
6.2.


 
17

--------------------------------------------------------------------------------

 
 
7. 
Fractional Shares.



Any fractional shares of Common Stock issuable upon exercise of the Options
shall be rounded to the nearest whole share or, at the election of the Company,
the Company shall pay the holder thereof an amount in cash equal to the closing
bid price thereof.  Whether or not fractional shares are issuable upon exercise
shall be determined on the basis of the total number of Options the holder is at
the time exercising and the number of shares of Common Stock issuable upon such
exercise.


8. 
No Rights as Stockholders:  Notices to Optionholders.



Nothing contained in this Option shall be construed as conferring upon the
Optionholder or its transferees any rights as a stockholder of the Company,
including the right to vote, receive dividends, consent or receive notices as a
stockholder with respect to any meeting of stockholders for the election of
directors of the Company or any other matter.  If, however, at any time prior to
the Expiration Time and prior to the exercise of this Option, any of the
following events shall occur:


(a)           any action which would require an adjustment pursuant to Section
6.1; or


(b)           a dissolution, liquidation or winding up of the Company or any
consolidation, merger or sale of its property, assets and business as an
entirety; then in any one or more of said events, the Company shall give notice
in writing of such event to the Optionholder at least ten (10) days prior to the
date fixed as a record date or the date of closing the transfer books for the
determination of the shareholders entitled to any relevant dividend,
distribution, subscription rights, or other rights or for the effective date of
any dissolution, liquidation of winding up or any merger, consolidation, or sale
of substantially all assets, but failure to mail or receive such notice or any
defect therein or in the mailing thereof shall not affect the validity of any
such action taken.  Such notice shall specify such record date or the effective
date, as the case may be.


9. 
Miscellaneous.



9.1           Benefits of this Agreement.  Nothing in this Option shall be
construed to give to any person or corporation other than the Company and the
Optionholder any legal or equitable right, remedy or claim under this Option,
and this Option shall be for the sole and exclusive benefit of the Company and
the Optionholder.


9.2           Rights Cumulative; Waivers.  The rights of each of the parties
under this Option are cumulative.  The rights of each of the parties hereunder
shall not be capable of being waived or varied other than by an express waiver
or variation in writing.  Any failure to exercise or any delay in exercising any
of such rights shall not operate as a waiver or variation of that or any other
such right.  However, the holders of a majority in principal amount of the
Options may waive a default or rescind the declaration of an Exercise Default
and its consequences except for a default in the exercise into Common
Stock.  Any defective or partial exercise of any of such rights shall not
preclude any other or further exercise of that or any other such right.  No act
or course of conduct or negotiation on the part of any party shall in any way
preclude such party from exercising any such right or constitute a suspension or
any variation of any such right.


 
18

--------------------------------------------------------------------------------

 
 
9.3           Benefit; Successors Bound.  This Option and the terms, covenants,
conditions, provisions, obligations, undertakings, rights, and benefits hereof,
shall be binding upon, and shall inure to the benefit of, the parties hereto and
their heirs, executors, administrators, representatives, successors, and
permitted assigns.
 
9.4           Entire Agreement.  This Option contains the entire agreement
between the parties with respect to the subject matter hereof.  There are no
promises, agreements, conditions, undertakings, understandings, warranties,
covenants or representa¬tions, oral or written, express or implied, between them
with respect to this Option or the matters described in this Option, except as
set forth in this Option.  Any such negotiations, promises, or understandings
shall not be used to interpret or constitute this Option.


9.5           Assignment.  This Option may be assigned if the Assignment of
Option, attached as Exhibit B to this Option, is properly completed, executed
and delivered to the Company.


9.6           Amendment.  This Option may be amended only by an instrument in
writing executed by the parties hereto.


9.7           Severability.  Each part of this Option is intended to be
severable.  In the event that any provision of this Option is found by any court
or other authority of competent jurisdiction to be illegal or unenforceable,
such provision shall be severed or modified to the extent necessary to render it
enforceable and as so severed or modified, this Option shall continue in full
force and effect.


9.8           Notices.  Notices required or permitted to be given hereunder
shall be in writing and shall be deemed to be sufficiently given when personally
delivered (by hand, by courier, by telephone line facsimile transmission,
receipt confirmed, or other means) or sent by certified mail, return receipt
requested, properly addressed and with proper postage pre-paid (i) if to the
Company, at its executive office (ii) if to the Optionholder, at such address as
the Optionholder shall have provided in writing to the Company, or at such other
address as each such party furnishes by notice given in accordance with this
section, and shall be effective, when personally delivered, upon receipt and,
when so sent by certified mail, four (4) business days after deposit with the
United States Postal Service.


9.9           Governing Law.  This Agreement shall be governed by the
interpreted in accordance with the laws of the State of Nevada without reference
to its conflicts of laws rules or principles.


9.10         Forum Selection and Consent to Jurisdiction. Any litigation based
thereon, or arising out of, under, or in connection with, this agreement or any
course of conduct, course of dealing, statements (whether oral or written) or
actions of the Company or Optionholder shall be brought and maintained
exclusively in the federal courts of the State of Nevada without reference to
its conflicts of laws rules or principles.  The Company hereby expressly and
irrevocably submits to jurisdiction exclusively with the federal Courts of the
State of Nevada for the purpose of any such litigation as set forth above and
irrevocably agrees to be bound by any final judgment rendered thereby in
connection with such litigation.  The Company further irrevocably consents to
the service of process by registered mail, postage prepaid, or by personal
service within or without the State of Nevada.  The Company hereby expressly and
irrevocably waives, to the fullest extent permitted by law, any objection which
it may have or hereafter may have to the laying of venue of any such litigation
brought in any such court referred to above and any claim that any such
litigation has been brought in any inconvenient forum.  To the extent that the
Company has or hereafter may acquire any immunity from jurisdiction of any court
or from any legal process (whether through service or notice, attachment prior
to judgment, attachment in aid of execution or otherwise) with respect to itself
or its property.  The Company hereby irrevocably waives such immunity in respect
of its obligations under this agreement and the other loan documents.


 
19

--------------------------------------------------------------------------------

 
 
9.11         Waiver of Jury Trial. The Optionholder and the Company hereby
knowingly, voluntarily and intentionally waive any rights they may have to a
trial by jury in respect of any litigation based hereon, or arising out of,
under, or in connection with, this agreement, or any course of conduct, course
of dealing, statements (whether oral or written) or actions of the Optionholder
or the Company.  The Company acknowledges and agrees that it has received full
and sufficient consideration for this provision and that this provision is a
material inducement for the Optionholder entering into this agreement.


9.12         Consents.  The person signing this Option on behalf of the Company
hereby represents and warrants that he has the necessary power, consent and
authority to execute and deliver this Option on behalf of the Company.


9.13         Further Assurances.  In addition to the instruments and documents
to be made, executed and delivered pursuant to this Option, the parties hereto
agree to make, execute and deliver or cause to be made, executed and delivered,
to the requesting party such other instruments and to take such other actions as
the requesting party may reasonably require to carry out the terms of this
Option and the transactions contemplated hereby.


9.14         Section Headings.  The Section headings in this Option are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Option.


9.15         Construction.  Unless the context otherwise requires, when used
herein, the singular shall be deemed to include the plural, the plural shall be
deemed to include each of the singular, and pronouns of one or no gender shall
be deemed to include the equivalent pronoun of the other or no gender.


IN WITNESS WHEREOF, the Company has caused this Option to be duly executed.
 
 

Dated: December 26, 2011   COMPANY:          
Andain, Inc.
         
 
By:
/s/ Sam Shlomo Elimelech     Sam Shlomo Elimelech, President  

                                                             :
 
20

--------------------------------------------------------------------------------

 
 
Schedule 2.4


Litigation: No action, proceeding or governmental inquiry or investigation is
pending or to the best of the Company’s knowledge threatened against the Company
with regards to the Company its rights assets or activities or against any of
the Company’s properties, before any court, arbitration board or tribunal or
administrative or other governmental agency, nor is there any basis for the
foregoing, related to the Company’s business.  The Company is not a party to or
subject to the provisions of any order, writ, injunction, judgment or decree of
any court or governmental agency or instrumentality. There is no action, suit,
proceeding or investigation by the Company currently pending or that the Company
intends to initiate.
 
21

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------